DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
 
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1–14 and 17 in the reply filed on 10/31/2018 was acknowledged.  Claims 15–16 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 10/31/2018.

Response to Amendment
The amendment dated 04/22/2021 has been entered.
Claim 1 is amended due to Applicant's amendment of 04/22/2021.  It is noted that withdrawn claim 16 is amended due to Applicant's amendment of 04/22/2021.
Claims 1–5 and 11–24 are pending and claims 15–16 are withdrawn from consideration.

Response to Arguments
Applicant’s arguments on pages 8–10 of the reply dated 04/22/201 and pages 2–4 of the reply of 05/21/2021 with respect to the rejection of claims 1–5, 11–14, 17, 21–22, and 24 under 35 U.S.C. 103 as being unpatentable over Hwang et al. US-20070231503-A1 ("Hwang") in view of ONIKUBO et al. US-20010033944-A1 ("Onikubo"), Yoshimoto et al. US-20110220853-A1 ("Yoshimoto"), and Li et al. US-20080007169-A1 ("Li"), the rejection of claims 18–20 under 35 U.S.C. 103 as being unpatentable over Hwang in view of Onikubo, Yoshimoto, and Li as applied to claim 1, and further in view of Yoshimoto et al. US-20110220853-A1 ("Yoshimoto"), and the rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Hwang in view of Onikubo, Yoshimoto, and Li as applied to claim 1, and further in view of Yamada et al. US-20100230639-A1 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument
Examiner's response -- Applicants have the burden of explaining the proffered data as evidence of non-obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  Evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support.  Comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02.
Applicant's comparative evidence that Applicant's claimed compounds (Working Example 2-3) exhibit an improvement in a low voltage, a high brightness and also has an excellent durability as compared with Working Examples 2-1 and 2-2 is not sufficient to overcome the rejection of record because Applicant's evidence does not draw comparison between the claimed subject matter and the closest prior art.
As noted by Applicant, Working Examples 2-1 and 2-2 comprising the charge-transporting varnish containing aniline derivative 1 (where X = O) and aniline derivative 2 (where X = S), respectively, are outside the scope of the instant claims and Working Example 2-3 comprising the charge-transporting varnish containing aniline derivative 3 (where X = NCH3) is encompassed by instant claim 1.  However, as discussed in the advisory action of 04/28/2021, and in the rejection of record, the cited prior art Hwang teaches examples of compounds 
    PNG
    media_image1.png
    371
    490
    media_image1.png
    Greyscale
 (¶ [0057], page 9) and it would have been obvious to one of ordinary skill in the art to substitute the central linker group in the compound 20 of Hwang (-phenyl-phenyl-) with a group represented by (A-86) 
    PNG
    media_image2.png
    152
    299
    media_image2.png
    Greyscale
  of Onikubo (-phenyl-NCH3-phenyl-).  None of the examples in the specification show a compound wherein the central linker group is -phenyl-phenyl-, rather the examples in the specification pointed to by Applicant show comparison between compounds of the claimed formula (1) wherein X is O, S, and NCH3 corresponding to wherein central linker group is -phenyl-O-phenyl-, -phenyl-S-phenyl-, and -phenyl-NCH3-phenyl-.  Therefore, Applicant does not show comparison between the claimed subject matter and the cited prior art Hwang. 
Additionally, Applicant does not sufficiently show or explain the deviations from the reference disclosure.  Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, and if not explained should be noted and evaluated, and if significant, explanation should be required.  See MPEP 716.02(e).  Thus it remains unclear what differences in properties would be observed between devices that differ by substitution of the central linker group in the compound 20 of Hwang (-phenyl-phenyl-) with a group represented by (A-86) of Onikubo (-phenyl-NCH3
For at least the reasons discussed above, the data in the specification is insufficient to overcome the rejections as set forth in the previous Office action.

Applicant's argument -- Applicant argues on page 4 of the reply of 05/21/2021 that there is no motivation to substitute the central linker group in compound 20 of Hwang (i.e., ph-ph) with group A-86 of Onikubo (i.e., ph-NCH3-ph) and such a change can only be envisioned using hindsight gleaned from a review of the present application.
Examiner's response -- In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As outlined below, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.  The motivations for the proposed modifications are outlined in the rejections of record and shown below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–5, 11–14, 17, 21–22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. US-20070231503-A1 ("Hwang") in view of ONIKUBO et al. US-20010033944-A1 ("Onikubo"), Yoshimoto et al. US-20110220853-A1 ("Yoshimoto"), and Li et al. US-20080007169-A1 ("Li").

Regarding claims 1–5, 11–14, 17, 21–22, and 24, Hwang teaches an organic light emitting device comprising a phenyl-carbazole-cased compound of Formula 1 
    PNG
    media_image3.png
    292
    477
    media_image3.png
    Greyscale
  in an organic layer (¶ [0030]), which may be a hole injection layer or hole injection/transport layer (¶ [0060]) and teaches specific examples of the compound of Formula 1 including compound 20 
    PNG
    media_image4.png
    371
    490
    media_image4.png
    Greyscale
 (¶ [0057], page 9), which shows X of Formula 1 as a biphenylene group.
Hwang does not specifically disclose a device comprising the compound as discussed above wherein in the compound of Formula 1 of Hwang X is a Ph1-X-Ph1 group where X is S, O, CH2, or NCH3 and Ph1 is a phenylene group.  However, Hwang teaches that X may be a substituted or unsubstituted C6 - C30 arylene group (¶ [0031]). 
Onikubo teaches an organic EL device comprising a compound of formula [1] 
    PNG
    media_image5.png
    314
    518
    media_image5.png
    Greyscale
 (¶ [0008]) which is excellent in the 
    PNG
    media_image6.png
    85
    303
    media_image6.png
    Greyscale
 (¶ [0018], page 10) and (A-86) 
    PNG
    media_image7.png
    152
    299
    media_image7.png
    Greyscale
 (¶ [0018], page 13), which are both substituted or unsubstituted C6 - C30 arylene groups.  Thus, Onikubo teaches the central linker groups (A64) 
    PNG
    media_image8.png
    85
    303
    media_image8.png
    Greyscale
 and (A-86) 
    PNG
    media_image2.png
    152
    299
    media_image2.png
    Greyscale
 as equivalent for use in an arylamine compound with hole injection/transport properties for use in an organic EL device. 
Therefore, given the general formula and teachings of Hwang and the teaching of Onikubo, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the central linker X group 
    PNG
    media_image8.png
    85
    303
    media_image8.png
    Greyscale
 in the compound 20 of Hwang, with 
    PNG
    media_image2.png
    152
    299
    media_image2.png
    Greyscale
, because Hwang teaches that X may be a substituted or unsubstituted C6 - C30 arylene group in an arylamine compound with hole injection/transport properties of Formula 1 and Onikubo teaches the central linker groups (A64) 
    PNG
    media_image8.png
    85
    303
    media_image8.png
    Greyscale
 and (A-86) 
    PNG
    media_image2.png
    152
    299
    media_image2.png
    Greyscale
 as equivalent for use in an arylamine compound with hole 
Hwang in view of Onikubo does not specifically teach the modified compound 20 with an organic solvent and a dopant substance wherein the dopant substance comprises a heteropolyacid, wherein the organic solvent comprises a highly solvating solvent and a high-viscosity organic solvent, wherein the highly solvating solvent is at least one selected from N,N-dimethylformamide, N,N-dimethylacetamide, N-methylpyrrolidone, 1,3-dimethyl-2-imidazolidinone and diethylene glycol monomethyl ether, thus forming a charge-transporting varnish.  However, Hwang teaches the hole injection layer may be formed by spin coating, with a solvent (¶ [0087]).
Thus, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the hole injection layer comprising the modified compound 20 in the device of Hwang in view of Onikubo using spin coating, because Hwang teaches this is suitably and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Yoshimoto teaches a charge-transporting varnish comprising an organic solvent and a heteropolyacid compound as a charge-transporting substance (¶ [0026], ¶ [0027]) for use in an OLED device (¶ [0026]) which may be applied by spin coating (¶ [0060]).  Yoshimoto teaches that by using a heteropolyacid compound as a charge-transporting substance, a thin film with a good charge-transporting property can be obtained (¶ [0029]), and the heteropolyacid compounds have a high refractive index so an enhanced light take-out efficiency can be expected to be obtained by effective optical design (¶ [0030]).   
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the charge-transporting varnish 
Hwang in view of Onikubo and Yoshimoto does not specifically teach the charge-transporting varnish comprising a halotetracyanoquinodimethane compound.
Li teaches an organic electroluminescence unit comprises a light-emitting layer and an hole-injection layer (HIL) which possesses a sufficient resistance for restraining lateral current leakage (Abstract, ¶ [0014]).  Li teaches that the resistance of the HIL can be effectively changed to a desired relatively high level by doping with fluoro-7,7,8,8-tetracyanoquinodimethane (¶ [0025]).  Li teaches that the lateral current leakage can be effectively restrained by adjusting the resistance of an HIL without affecting the working voltage, thermal stability, and/or life of the device and the light leakage of the OLED on each pixel area can be improved, and the efficiency of the device can be enhanced (¶ [0027])
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the hole injection layer of the device of Hwang in view of Onikubo and Yoshimoto out of the charge transport varnish comprising in addition to the modified compound 20, the low surface-tension organic solvent, and the heteropolyacid dopant substance, the dopant substance fluoro-7,7,8,8-tetracyanoquinodimethane, based on the teaching of Li.  The motivation for doing so would have been to effectively restrain the lateral current leakage by adjusting the resistance of an HIL, improve the light leakage of an OLED display on each pixel area, and enhance the efficiency of the device, as taught by Li.
Per claim 1, 11–14, 21–22, and 24, Hwang in view of Onikubo, Yoshimoto, and Li teaches the organic light emitting device comprising the hole injection layer formed by spin coating using the charge-transporting varnish comprising the modified compound of Hwang in 
The modified compound of Hwang in view of Onikubo is a compound represented by claimed formula (1) wherein:
X is NCH3;
each Ph1 is a group of formula (P1);
R1 to R4 are each a hydrogen atom; and
each Ar1 is a group having the formula (A1).
Per claim 2, the modified compound of Hwang in view of Onikubo is a compound represented by claimed formula (1) wherein R1 to R4 are all hydrogen atoms.
Per claims 3–4, the modified compound of Hwang in view of Onikubo is a compound represented by claimed formula (1) wherein each Ar1 is a group having the formula (A1).
Per claim 5, the modified compound 20 of Hwang in view of Onikubo is a compound represented by claimed formula (1) wherein the Ar1 moieties are all identical groups, namely groups having the formula (A1).
Per claim 17, the modified compound of Hwang in view of Onikubo corresponds to the a compound as claimed in claim 17.


Claims 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. US-20070231503-A1 ("Hwang") in view of ONIKUBO et al. US-20010033944-A1 ("Onikubo"), Yoshimoto et al. US-20110220853-A1 ("Yoshimoto"), and Li et al. US-20080007169-A1 ("Li") as applied to claim 1 above, and further in view of Yoshimoto et al. US-20110220853-A1 ("Yoshimoto").

Regarding claims 18–19, Hwang in view of Onikubo, Yoshimoto, and Li teaches the device comprising the hole injection layer formed by spin coating using the charge-transporting varnish, as discussed above with respect to claim 1.
Hwang in view of Onikubo, Yoshimoto, and Li does not specifically disclose a charge-transporting varnish, as discussed above, wherein the organic solvent comprises a highly solvating solvent, wherein the highly solvating solvent is at least one selected from N,N-dimethylformamide, N,N-dimethylacetamide, N-methylpyrrolidone, 1,3-dimethyl-2-imidazolidinone, and diethylene glycol monomethyl ether.
Yoshimoto teaches a charge-transporting varnish comprising an organic solvent and a heteropolyacid compound as a charge-transporting substance (¶ [0026], ¶ [0027]) for use in an OLED device (¶ [0026]) which may be applied by spin coating (¶ [0060]).  Yoshimoto teaches that organic solvent comprising a good solvent (¶ [0041]).  Yoshimoto teaches specific examples of a good solvent including N,N-dimethylformamide, N,N-dimethylacetamide, N-methylpyrrolidone, 1,3-dimethyl-2-imidazolidinone, and diethylene glycol monomethyl ether among others (¶ [0044]).  Yoshimoto teaches that by using a good solvent the heteropolyacid compound may be completely dissolved to form a uniform solution and the solvent may be removed in the film forming process (¶ [0043]).  
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the charge-transporting varnish comprising the modified compound and the organic solvent of Hwang in view of Onikubo, Yoshimoto, and Li by forming the organic solvent out of a good solvent, based on the teaching of Yoshimoto.  The motivation for doing so would have been to completely dissolve the heteropolyacid compound to form a uniform solution and allow the solvent to be removed in the film forming process, as taught by Yoshimoto.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to selected one of N,N-dimethylformamide, N,N-
Per claims 18–19, Hwang in view of Onikubo, Yoshimoto, and Li teaches the organic light emitting device comprising the hole injection layer formed by spin coating using the charge-transporting varnish comprising one of N,N-dimethylformamide, N,N-dimethylacetamide, N-methylpyrrolidone, 1,3-dimethyl-2-imidazolidinone, and diethylene glycol monomethyl ether, as taught by Yoshimoto.

Regarding claim 20, Hwang in view of Onikubo, Yoshimoto, and Li teaches the device comprising the hole injection layer formed by spin coating using the charge-transporting varnish, as discussed above with respect to claim 18.
Hwang in view of Onikubo, Yoshimoto, and Li does not specifically disclose a charge-transporting varnish, as discussed above, wherein the organic solvent further comprises a high-viscosity organic solvent.  
Yoshimoto additionally teaches that organic solvent comprising a high viscosity solvent (¶ [0045]).  Yoshimoto teaches specific examples of the high-viscosity solvent including those having a viscosity of 10 to 200 mPa ·s, particularly 50 to 150 mPa·s, at 25° C and a boiling point of 50 to 300° C (¶ [0047]). Yoshimoto teaches that by using a high-viscosity solvent, a uniform wet film may be formed by providing the varnish with a viscosity suitable for spraying or coating 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the charge-transporting varnish comprising the modified compound and the organic solvent of Hwang in view of Onikubo, Yoshimoto, and Li by forming the organic solvent further comprising a high viscosity organic solvent, based on the teaching of Yoshimoto.  The motivation for doing so would have been to form a thin film having a high degree of film thickness uniformity, as taught by Yoshimoto.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to selected a high-viscosity solvent having a viscosity of 10 to 200 mPa ·s, particularly 50 to 150 mPa·s, at 25° C and a boiling point of 50 to 300° C, because it would have been choosing from the list of specifically disclosed high-viscosity solvents, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a component of the organic solvent in the charge-transporting varnish of Hwang in view of Onikubo, Yoshimoto, and Li, and possessing the benefits taught by Yoshimoto.  One of ordinary skill in the art would have been motivated to produce additional charge-transporting varnishes having the benefits taught by Yoshimoto in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Per claim 20, Hwang in view of Onikubo, Yoshimoto, and Li teaches the organic light emitting device comprising the hole injection layer formed by spin coating using the charge-transporting varnish comprising a high viscosity organic solvent wherein the high-viscosity solvent has a viscosity of 10 to 200 mPa ·s, particularly 50 to 150 mPa·s, at 25° C and a boiling point of 50 to 300° C.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. US-20070231503-A1 ("Hwang") in view of ONIKUBO et al. US-20010033944-A1 ("Onikubo"), Yoshimoto et al. US-20110220853-A1 ("Yoshimoto"), and Li et al. US-20080007169-A1 ("Li") as applied to claim 1 above, and further in view of Yamada et al. US-20100230639-A1.
Regarding claim 23, Hwang in view of Onikubo, Yoshimoto, and Li teaches the device comprising the hole injection layer formed by spin coating using the charge-transporting varnish, as discussed above with respect to claim 1.
Hwang in view of Onikubo, Yoshimoto, and Li does not specifically disclose a charge-transporting varnish, as discussed above, further comprising an organosilane compound.
Yamada teaches a charge transport varnish used to form a thin film of an organic EL device comprising an oligoaniline compound with a triphenylamine structure (¶ [0023], item 39; ¶ [0024]), which may be dissolved in an organic solvent (¶ [0023], item 11), may further comprise a dopant substance (¶ [0023], item 8), and may be used in combination with a silane compound (¶ [0023], item 10; ¶ [0025]).  Yamada teaches that by incorporating a silane compound to form a thin film for an organic EL device, the resulting EL device works at a low voltage and has an extended life and improved luminance characteristics (¶ [0025], ¶ [0076]) and teaches the silane compound may be at least one species selected from dialkoxysilane compounds, a trialkoxysilane compounds, and a tetraalkoxysilane compounds, and silicone compounds (¶ [0077]), which are organosilane compounds.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the modified charge transport varnish of Hwang in view of Onikubo, Yoshimoto, and Li such that it comprises an organosilane compound, based on the teaching of Yamada.  The motivation for doing so would have been to obtain low voltage, extended life, and improved luminance characteristics in the resulting device, as taught by Yamada.
Per claim 23, Hwang in view of Onikubo, Yoshimoto, Li, and Yamada teaches the organic light emitting device comprising the hole injection layer formed by spin coating using the charge-transporting varnish comprising the modified compound of Hwang in view of Onikubo, the organic solvent and heteropolyacid dopant substance, as taught by Yoshimoto, the organosilane compound, as taught by Yamada, and the fluoro-7,7,8,8-tetracyanoquinodimethane dopant substance, as taught by Li.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Tomiyama et al. US-5,639,914-A teach an amine compound useful as a hole-transporting material which can realize an organic electro-luminescence device excellent in luminescence stability and storage stability (Col. 2, lines 17-20) of formula (IV) 
    PNG
    media_image9.png
    435
    504
    media_image9.png
    Greyscale
 (Col. 5, top) and formula (V) 
    PNG
    media_image10.png
    422
    505
    media_image10.png
    Greyscale
 (Col. 6, middle), wherein A3 is a group represented by any one of the structural formulae (a2) to (i2) which includes 
    PNG
    media_image11.png
    265
    138
    media_image11.png
    Greyscale
(Col. 5, (e2)) and 
    PNG
    media_image12.png
    99
    303
    media_image12.png
    Greyscale
 (Col. 6, (i2)), R41 and R42 may be may be the same or different and each represent a hydrogen atom, an unsubstituted phenyl group (Col. 6, lines 21-29), A4 is a group represented by any one of the structural formulae (j2) to (n2) (Col. 6, lines 58 - 59) which includes 
    PNG
    media_image13.png
    99
    277
    media_image13.png
    Greyscale
(Col. 6, (j2)) and 
    PNG
    media_image14.png
    95
    270
    media_image14.png
    Greyscale
(Col. 7, (k2)), and R52 and R53 may be may be the same or different and each represent a hydrogen atom, an unsubstituted phenyl group (Col. 6, lines 51 - 55).  Tomiyama et al. teach specific examples of the compound of formula (IV) including compound (IV-17) 
    PNG
    media_image15.png
    321
    703
    media_image15.png
    Greyscale
 (Col. 58, top) and specific examples of the compound of formula (V) including compound (V-1) 
    PNG
    media_image16.png
    325
    687
    media_image16.png
    Greyscale
 (Col. 63, top).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                       /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                
/E.M.D./Examiner, Art Unit 1786